Citation Nr: 1420950	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's claim for entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, and denying his claim for entitlement to service connection for a low back condition.  

The June 2009 decision also involved a number of additional issues.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with the other portions of that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

A hearing was held on February 10, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To secure relevant treatment records and to provide the Veteran an adequate VA examination and medical opinion.

The Veteran contends that he is entitled to an initial compensable evaluation for his bilateral hearing loss.  At the February 2014 Board hearing, the Veteran testified that this condition has progressively gotten worse over time.

The Veteran was afforded a VA audiological examination in February 2009.  The VA examiner utilized audiograms from service to diagnose bilateral sensorineural hearing loss, but did not perform a puretone audiometry test or Maryland CNC test during the examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, a new VA examination should be ordered to document the current severity of the Veteran's bilateral hearing loss.

The Veteran further testified at the hearing, that he had undergone more-recent audiological testing, approximately one year prior, with Middle Georgia Hearing Associates.  The most recent medical evidence of record is from February 2009. Since a complete set of records regarding treatment for his hearing loss is relevant to the claim, any identified outstanding records should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2013).

The Veteran also contends that he suffers from a low back condition as a result of active military service.  The Veteran was afforded a VA examination with regard to his low back condition in February 2009, at which time the examiner documented the Veteran's reports of injuring his back in service, while lifting a 150 pound bag during a mobility exercise, and diagnosed the Veteran with chronic lumbar strain.  The examiner, however, did not provide an opinion regarding whether the current disability is etiologically related to service.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an adequate addendum opinion must be obtained which includes a well-supported etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all treatment he received since February 2009, both privately or from VA, for his bilateral hearing loss, to include from Middle Georgia Hearing Associates, and to provide release forms for any private treatment identified.  

After securing the Veteran's written authorization, obtain any and all private and VA treatment records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner should also discuss the functional effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  Refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's low back condition.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Should further examination be deemed necessary, the examiner should consider the advisability of ordering an MRI of the Veteran's back.

Thereafter, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any low back disorder, to include chronic lumbar strain, arose during service or is otherwise causally or etiologically related to any incident of service.

In coming to a conclusion, the examiner should consider the following:

a.  The February 2009 VA examiner's diagnosis of chronic lumbar strain;

b.  An April 2008 service treatment record noting the Veteran's reports of low back pain following lifting a mobility bag over his shoulder, and diagnosing lower back strain;

c.  The Veteran's competent testimony at the Board hearing that he has had continuous, severe lower back pain since his in-service injury.

4.  After completing the aforementioned, conduct any additional development deemed necessary, and readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



